Exhibit 10.iii.d.

Pursuant to the Management Incentive Plan (“MIP”) of The Mosaic Company (the
“Company”), key managers of the Company and its subsidiaries, including
executive officers, are eligible for annual cash incentive compensation based
upon the attainment of business performance goals that are pre-established by
the Board of Directors of the Company, upon the recommendation of the
Compensation Committee or a subcommittee of outside directors. Attainment of the
performance measures determines the amount of the incentive payment for
executive officers and all or a portion of the amount of the incentive payment
for other participants. Threshold, target and maximum payout levels are set
based upon the extent to which the specified performance measures are attained.
The performance measures for the fiscal year ending May 31, 2011 (“Fiscal 2011”)
are based on financial results, operational excellence measures and achievement
of strategic priorities.

For executive officers, the weighting of the performance measures is 50% for the
financial results measure, 25% for the operational excellence measure and 25%
for the strategic priorities measures. The financial results measure is based on
consolidated operating earnings. The operational excellence measure is based on
controllable operating costs per tonne of products sold, based on the level of
cost of goods sold at specified levels of sales tonnes plus adjusted selling,
general and administrative expenses and minus the costs of purchased
commodities, income-based royalties and taxes and costs paid by third parties.
Adjusted selling, general and administrative expenses are selling, general and
administrative expenses exclusive of incentive, stock option and other employee
benefit expenses. The strategic priorities measures include both a safety
measure and an adjusted selling, general and administrative expense measure,
each with an overall weighting of 12.5%. The safety measure is based on two
equally-weighted factors: (1) the OSHA recordable injury frequency rate for
employees and contractors and (2) an internally-developed safety index that is
intended to measure the severity of injuries as reflected by lost time, lost
days, fatalities and number of injuries. The performance measures for some
categories of other employees include different factors that are more specific
to their roles for the Company.

The plan has a minimum level for each performance measure at which payments
begin under that measure. In addition, the plan has a funding condition, or
threshold, for the payout of any performance measure, requiring that
consolidated operating earnings for the fiscal year equal or exceed thirty-five
percent of target operating earnings. The maximum payout percent for Management
Incentive Plan awards for Fiscal 2011 is 250% of the target award.